Title: From Benjamin Franklin to John Canton, 14 March 1764
From: Franklin, Benjamin
To: Canton, John


Dear Sir,
Philada. Mar. 14. 1764
When I left London, I promis’d myself the pleasure of a regular Correspondence with you and some others of the ingenious Gentlemen that compos’d our Club. But after so long an Absence from my Family and Affairs, I found, as you will easily conceive, so much Occupation, that philosophical Matters could not be attended to; and my last Summer was almost wholly taken up in long Journeys. I am now a little better settled, and take the Liberty of Beginning that Commerce of Letters with you, in which I am sure to be the Gainer.
I have little that is new at present to offer you. I have made no Experiments myself. Mr. Kinnersley has shewn me one, that I think is mention’d in a Letter of his to me, which I left in London, and it is a beautiful one to see. By a Stroke from his Case of Bottles pass’d thro’ a fine Iron Wire, the Wire appears first red hot, and then falls in Drops, which burn themselves into the Surface of the Table or Floor. The Drops cool round like very small Shot. I enclose some of them. This proves that the Fusion of Iron by a Stroke of Lightning may be a hot and not a cold Fusion as we formerly suppos’d, and is agreable to the Acct. publish’d some Years since in the Transactions, of the Effects of Lightning on a Bell Wire in Southwark.
Mr. Kinnersley told me of a much stranger Experiment, to wit, that when he had sometimes electrify’d the Air in his Room, he open’d the Windows and Doors, and suffer’d the Wind to blow through, which made no Alteration in the electric State of the Room, tho’ the whole Air must have been changed; That he had even try’d the same abroad in the open Air on a windy Day, and found the Electricity remain’d long after the Operation, tho’ the Air first electrify’d must have been all driven away. This surpris’d me, as it seem’d to indicate that some fix’d Medium subsisted between the Particles of Air, thro’ which Medium they might pass as Sand can thro’ Water; and that such fix’d Medium was capable of Electrisation. I went to see it, but had however my Doubts that there might be some Deception in the Experiment; and tho’ at first it seem’d to succeed astonishingly, I afterwards found what I thought might occasion the Deception. As your little Balls, which were us’d to discover the Electricity by their Separation, would be too much disturb’d by the Wind when it blow’d fresh, Mr. Kinnersley had put them into a Phial, suspended from the Bottom of the Cork. They were as easily affected there, by any Electricity in the outward Air as if they had not been enclos’d; but I suspect that the Glass receives some Degree of Electricity from the electris’d Air, and so kept the Balls separated after the electris’d Air was blown away. I think Mr. Kinnersley was not quite satisfy’d with that Solution of the Phenomenon. I wish you would try it when you have Leisure, and let me know the Result.
An ingenious Gentleman in Boston, who is a Friend of mine, desired me when there last Summer, to recommend a good Instrumentmaker to him, to make a Pedestal of a new Construction for his Reflecting Telescope. I accordingly recommended our Friend Nairne; but as it was a new Thing to Mr. Nairne, it might be well, for preventing Mistakes, to get some Gentleman accustomed to the Use of Telescopes in Astronomical Observations, to inspect the Execution; and I took the Liberty to mention you, as one who would be good enough to take that Trouble if he requested it. I find he has accordingly wrote to you, and sent his Telescope. If it may not be too much Trouble, I hope you will oblige him in it, and I shall take it as a Favour to me. I send you enclos’d a second Letter of his. The Charge of Postage that you pay, should be put into his Account. I have no Improvement to propose. The whole is submitted to you.
Please to present my respectful Compliments to Lord Charles Cavendish and Mr. Cavendish, when you see them, to whom I am much oblig’d for their Civilities to me when I was in England. Also to Mr. Price, Mr. Burgh, Mr. Rose, and the rest of that happy Company with whom I pass’d so many agreable Evenings, that I shall always think of with Pleasure. My best Respects to Mrs. Canton, and believe me, with sincere Regard, Dear Sir, Your most obedient and most humble Servant
B Franklin
Mr. Canton
 
Addressed: To / Mr John Canton / Spital Square / Bishopsgate Street / London
